UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 8, 2011 ENZON PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-12957 (Commission File Number) 22-2372868 (IRS Employer Identification No.) 20 Kingsbridge Road, Piscataway, New Jersey (Address of principal executive offices) 08854 (Zip Code) (732) 980-4500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On December 8, 2011, Enzon Pharmaceuticals, Inc. issued a press release announcing that it presented data from a Phase II, open-label study of PEG-SN38 (EZN-2208) in patients with previously treated metastatic breast cancer. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished herewith: Exhibit No. Description 99.1 Press Release of Enzon Pharmaceuticals, Inc. dated December 8, 2011 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENZON PHARMACEUTICALS, INC. (Registrant) Date:December 8, 2011 By: /s/ Andrew Rackear Name:Andrew Rackear Title:Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description 99.1 Press Release of Enzon Pharmaceuticals, Inc. dated December 8, 2011
